Title: From John Adams to the President of Congress, No. 15, 8 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 8 March 1780.. RC in John Thaxter’s hand (PCC, No. 84, I, f. 311). LbC (Adams Papers); notation in Thaxter’s hand: “March 10th. Delivered the above to Mr Brown of Charlestown S. Carolina.”printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:539.
     In this letter, read by Congress on 11 Sept., John Adams reported the false rumor that Louis Charles, Comte du Chaffault de Besné was to command in the West Indies and Charles Henri Théodat, Comte d’Estaing in the Channel, and enclosed newspapers from Paris, The Hague, and Amsterdam, all dating from the first week in March.
    